DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
This application contains claims directed to the following patentably distinct species 
Species I, Embodiment I, wherein the metal body is connected to a portion of the wiring portion, the portion being closer to the input terminal than the semiconductor chip is.
Species II, Embodiment 2, wherein the first circuit body has an area larger than an area of contact with the metal body when seen in a plan view.
Species III, Embodiment 3, wherein the input terminal is an N terminal, the circuit substrate is further provided with a third circuit board, the semiconductor device further has: a P terminal; a second wiring portion that includes a third end portion, and a fourth end portion, and extends in the one direction, the third end portion being connected to the P terminal; a second metal body connected between the second wiring portion and a top surface of the third circuit board; and a second semiconductor chip that includes a top surface electrode, and a bottom surface electrode, the bottom surface electrode being connected to the top surface of the third circuit board.
Species IV, Embodiment 4, wherein the cooling device has: a top plate including a front surface, and a back surface; a refrigerant circulation portion arranged on the back surface of the top plate; a cooling fin provided to extend from the back surface toward the refrigerant circulation portion; an inlet that is for letting in a refrigerant, and communicates with the refrigerant circulation portion; and an outlet that is for letting out a 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic to all figures.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER O WILLIAMS whose telephone number is (571)272-1924.  The examiner can normally be reached on M-TH 7 AM-6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






1/15/2021
/Alexander O Williams/
Primary Examiner, Art Unit 2826